Case: 14-40223      Document: 00512829094         Page: 1    Date Filed: 11/06/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 14-40223                                FILED
                                  Summary Calendar                       November 6, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
MARCUS TYRONE GRANT,

                                                 Plaintiff-Appellant

v.

ANNIE D. ANTHONY, CO IV Michael Unit; TRACEY TANNER, Lieutenant
Michael Unit,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:13-CV-887


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Marcus Tyrone Grant, Texas prisoner # 1603171, appeals the district
court’s order denying his motion for the appointment of counsel to represent
him in his 42 U.S.C. § 1983 civil rights action.              Grant, who is currently
proceeding pro se and in forma pauperis, argues that the district court abused
its discretion and denied him access to the courts when it denied his motion.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40223    Document: 00512829094      Page: 2    Date Filed: 11/06/2014


                                  No. 14-40223

      A district court is not required to appoint counsel for an indigent plaintiff
in a civil rights action unless there are exceptional circumstances. Ulmer v.
Chancellor, 691 F.2d 209, 212 (5th Cir. 1982). However, an interlocutory order
denying the appointment of counsel in a § 1983 case is immediately appealable.
Robbins v. Maggio, 750 F.2d 405, 409-13 (5th Cir. 1985). This court will not
overturn a district court’s decision regarding appointment of counsel unless
the appellant shows a “clear abuse of discretion.” Cupit v. Jones, 835 F.2d 82,
86 (5th Cir. 1987).
      In the instant case, Grant has not shown that exceptional circumstances
warrant the appointment of counsel. Ulmer, 691 F.2d at 212. Grant’s claims
are not particularly complex and are governed by well-established legal
standards.    The record reflects that Grant is capable of adequately
investigating his case and presenting his arguments to the court. Although
Grant asserts that he needs an attorney because he has limited access to legal
materials and cannot conduct adequate legal research, his pleadings include
frequent citations to case law and belie his assertion. It is true that any trial
on the merits will involve the presentation and cross-examination of conflicting
testimony regarding Grant’s claims. However, having an attorney skilled in
the presentation of evidence and the art of cross-examination is not critical
given the relatively straightforward nature of the facts and issues involved.
Grant has not shown that the district court’s order denying appointment of
counsel was a clear abuse of discretion. See Cupit, 835 F.2d at 86. Nor has he
shown that the district court’s failure to appoint counsel deprived him of access
to the courts. See Lewis v. Casey, 518 U.S. 343, 349 (1996). The district court’s
denial of Grant’s motion for appointment of counsel is AFFIRMED.




                                        2